Case 1:19-cv-10995-AT Document 35 Filed 04/07/21 Page 1of1

Friedman Simon

INJURY LAWYERS mm | LP.

JOHN G, PAPADOPOULOS, ESQ.
jzp@friedmansimon.com

April 7, 2021

Via ECF

District Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Mahendra Adhikari v. United States of America
Date of Accident: 12/31/17
Docket No.: 1:19-cv-10995-AT

Dear Honorable Judge Torres:

This office represents Plaintiff in the above matter arising out of a car accident
between a postal truck and Plaintiff's vehicle pursuant to the Federal Tort Claims Act. On
behalf of all parties, we submit this joint letter to confirm that fact discovery has been

completed in advance of the March 31, 2021 deadline.

The parties have commenced expert discovery to the extent that Defendant has

exchanged an expert report, and Plaintiff intends to exchange a report from his expert.

The parties have participated in two mediation sessions with mediator Dayton
Haigney on November 17, 2020 and February 25, 2021. To date we have been unable to
resolve the case, however, the amounts in question have been narrowed down. The parties
remain open to a referral to the District’s Mediation Office for a final pre-trial attempt at

settlement following the close of expert discovery.
The parties do not anticipate moving for summary judgment.

Respectfully submitted,

John G. Papadopoulos

cc: Brandon Cowart, Assistant United States Attorney

390 North Broadway* Suite 210 * Jericho * NY 11753
Tel: (516) 800-8000 ¢ Fax: (516) 932-0455 * www.FriedmanSimon.com
